Title: From Thomas Jefferson to Carlos IV, King of Spain, 14 October 1804
From: Jefferson, Thomas
To: Carlos IV, King of Spain


               
                  Great and Good Friend,
               

               Desirous of improving and perpetuating by every arrangement, calculated for mutual advantage, the good correspondence which so happily prevails between the United States and Spain, I have for this purpose given full powers to James Monroe, lately Governor of the State of Virginia, who repairs to Madrid in the character of Minister Extraordinary and Plenipotentiary. The special objects with which he is charged are regarded as intimately connected with the welfare of the two nations, and will evince the disposition of the United States to consolidate their amicable relations with Spain. From the knowledge I have of the fidelity, probity and just views of this distinguished citizen, I have entire confidence that he will render himself acceptable to you in this charge. I beseech you therefore to give full credence to whatever he shall say to you on the part of the United States, and most of all when he shall assure you of our friendship and wishes for the prosperity of Spain.
               And I pray God to Have you, Great and Good Friend, in his safe and holy keeping.
               
               Written at the City of Washington the Fourteenth day of October in the year of our Lord one thousand Eight hundred and four.
               
                  
                     Th: Jefferson
                  

               
            